Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.	The crux of Applicants’ arguments are centered around the applied art of record not teaching the claimed limitation found in both instant, independent Claims 16 and 19 that the tear strength increases as the amount of the second ethylene polymer in the composition increases. 
2.	The Examiner respectfully submits that it’s important to note here that Applicants are not claiming a specific tear strength in the independent claims. Furthermore, in instant, independent Claim 16, there is no requirement of the second ethylene polymer to be increasing in the claimed process within its claimed range. Therefore, the limitation of “wherein the addition of the second ethylene polymer increases a MD Elmendorf tear strength of the film” is a property limitation. Given that the applied art of record teaches and/or suggests all of the claimed limitations of the independent claims it would therefore be expected for it to inherently possess this property of, if and when, the second-ethylene polymer increases a MD Elmendorf tear strength of the film also increases. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, Tso discloses feeding in the ethylene into a reactor at a rate that can be adjusted (paragraph 0070), as does Turner disclose making batches where the feed streams of ethylene are “adjusted” (paragraph 0107), it would be expected that during their process, the tear strength would also increase as the corresponding second-ethylene polymer concentration increases. Contrary to Applicants’ assertion in the interview, it would be seem as though this can be anticipated given that prior art makes mention of such an expectation, see for example Zhu WO_2018102091_A1. Zhu discloses a method (Claim 23) for making polyethylene films (Title) from two polyethylene polymers differing in density (Abstract) and in concentration (Claim 23). Furthermore, Zhu discloses that when a higher-density PE is increased in concentration it can lead to an increase in the MD Elmendorf tear strength (Figure 1, Table 2, paragraph 00166). See also paragraph 0022 for how when the density is increased, the tear strength also increases. As such, such a property is known within prior art and thus, not unexpected or surprising. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 3, 2021